IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43909

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 592
                                                )
       Plaintiff-Respondent,                    )   Filed: July 6, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHANE RYAN STEVENS,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Shane Ryan Stevens pled guilty to arson in the third degree. Idaho Code § 18-804. The
district court sentenced Stevens to a unified term of six years with two years determinate,
suspended the sentence, and placed Stevens on supervised probation for a period of six years.
After Stevens violated his probation, the district court revoked probation, ordered the underlying
sentence executed, and retained jurisdiction. Following the period of retained jurisdiction, the
district court again suspended Stevens’ sentence and placed him on supervised probation for six
years. Stevens violated his probation a second time and the district court revoked his probation,
ordered the underlying sentence executed, and again retained jurisdiction. Following the second
period of retained jurisdiction, the district court suspended Stevens’ sentence and placed him on

                                                1
supervised probation of a period of six years. Subsequently, Stevens violated his probation a
third time and the district court revoked his probation and ordered the underlying sentence
executed. Stevens filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which the
district court denied. Stevens appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Stevens’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Stevens’
Rule 35 motion is affirmed.




                                               2